1    RIMON, P.C.
     Karineh Khachatourian (SBN 202634)
2    karineh.khachatourian@rimonlaw.com
     Nikolaus A. Woloszczuk (SBN 286633)
3    nikolaus.woloszczuk@rimonlaw.com
     2479 E. Bayshore Road, Suite 210
4    Palo Alto, CA 94303
     Telephone: (650) 461-4433
5    Facsimile: (650) 461-4433

6    Attorneys for Defendants,
     CRYSTAL DYNAMICS, INC. and SQUARE ENIX,
7    INC.

8
                                 UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN FRANCISCO DIVISION
11
     REARDEN LLC, REARDEN MOVA LLC,                    Case No. 17-cv-04187-JST
12   California limited liability companies,
13                        Plaintiffs,                  JOINT STIPULATION AND [PROPOSED]
                                                       ORDER EXTENDING TIME
14         v.
15
     CRYSTAL DYNAMICS, INC., a California
16   corporation, SQUARE ENIX, INC., a
     Washington Corporation,
17                                                     Judge: Hon. Jon S. Tigar
                          Defendants.
18

19

20

21

22

23

24

25

26

27

28


                JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME; CASE NO. 17-CV-04187-JST
1            Plaintiffs Rearden LLC and Rearden MOVA LLC (“Plaintiffs”) and Defendant Crystal

2    Dynamics, Inc., by and through their counsel of record, stipulate as follows:

3            WHEREAS, on July 12, 2019, the Court entered an order granting in part and denying in

4    part Crystal Dynamics’s Renewed Motion for Summary Judgment (D.I. 194) (“MSJ Order”);

5            WHEREAS, in the MSJ Order, the Court set certain deadlines for the parties to comply,

6    which will require coordination with affected third parties;

7            WHEREAS, the Court previously ordered that once the MSJ Order issued, the parties

8    would promptly contact the Court’s clerk and schedule a further case management conference (D.I.

9    103);

10           WHEREAS, the parties need additional time to digest the MSJ Order and meet and confer

11   on next steps; and

12           WHEREAS, counsel for both parties are scheduled to be out of the office collectively from

13   Wednesday, July 17, 2019 until Monday July 22, 2019.

14           NOW THEREFORE, for good cause, the parties stipulate as follows:

15           The parties shall meet and confer and complete the following by August 16, 2019 (1) submit

16   to the Court, as noted in footnote 2 of the MSJ order, a stipulated proposed redacted version of the

17   order or forego redaction altogether; and (2) present any agreements, disputes, or proposals to the

18   Court concerning whether the incorporation by amendment of Rearden’s theory regarding the E3

19   trailer, as set forth on pp. 12-13 of the MSJ Order, requires amendment of Rearden’s written

20   complaint. The parties shall further contact the Court clerk to schedule a further case management

21   conference once the issue of amendment is resolved. Any previously ordered deadlines are

22   modified to the extent necessary to conform to the deadlines established in the previous sentence.

23           IT IS SO STIPULATED, through Counsel of Record.

24

25   DATED: July 16, 2019                          RIMON, P.C.

26                                                 By: /s/ Karineh Khachatourian__________
                                                       Karineh Khachatourian
27
                                                   Attorney for Crystal Dynamics
28

                                                       1
                 JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME; CASE NO. 17-CV-04187-JST
1

2    DATED: July 16, 2019                       HAGENS BERMAN SOBOL SHAPIRO LLP

3                                               By: /s/Mark S. Carlson__________________
                                                    Mark S. Carlson
4
                                                Attorney for Plaintiffs
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
               JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME; CASE NO. 17-CV-04187-JST
1    Pursuant to the foregoing stipulation, IT IS SO ORDERED.

2    DATED: ___________,
             July 18     2019                    _________________________________
                                                      The Honorable Jon S. Tigar
3                                                     United States District Judge
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
                JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME; CASE NO. 17-CV-04187-JST
1                               CIVIL LOCAL RULE 5-1 ATTESTATION

2           I, Karineh Khachatourian, am the ECF user whose credentials were utilized in the electronic

3    filing of this document. In accordance with Civil Local Rule 5-1(i)(3), I hereby attest that Mark

4    Carlson concurred in the filing of this document.

5

6                                                 _/s/ Karineh Khachatourian____________
                                                      Karineh Khachatourian
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         4
                 JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME; CASE NO. 17-CV-04187-JST
